PER CURIAM.
We review Reed v. State, 545 So.2d 891, 892 (Fla. 4th DCA 1989), in which the Fourth District Court of appeal certified the following question as one of great public importance:
WHEN SENTENCING WITHIN THE GUIDELINES, MAY A TRIAL COURT IMPOSE A SENTENCE OF COMMUNITY CONTROL TO BE FOLLOWED BY PROBATION IF THE TOTAL SENTENCE DOES NOT EXCEED THE TERM PROVIDED BY GENERAL LAW?
Our jurisdiction is predicated upon article V, section 3(b)(4), of the Florida Constitu-, tion.
We recently addressed this question in Skeens v. State, 556 So.2d 1113 (Fla.1990), in which we held that there was no legal impediment to the stacking of probation and community control to meet individualized sentencing circumstances. Accordingly, we answer the certified question in the affirmative.
We quash the decision below and remand for further proceedings.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.